Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Choi (US Patent No. 10,345,184) teaches A method and apparatus of determining an abnormality of a differential pressure sensor configured to detect a pressure differential between an upstream side and a downstream side of an exhaust gas recirculation (EGR) valve provided to an EGR passage of an engine, the method comprising the steps of: 
controlling an opening of the EGR valve based on an output value of the differential pressure sensor;  (S10 and S20 figure 3 column 6 line 20-30)
determining the abnormality of the differential pressure sensor based on the output value of the differential pressure sensor; (S40 figure 3)
controlling at least a throttle valve (59 figure 1 differential pressure generation valve) of the engine toward a closed side so that the pressure differential between the upstream side and the downstream side of the EGR valve is maintained at greater than or equal to a given pressure when determining the abnormality of the differential pressure sensor; and (S30 figure 3 column 6 line 30-35)
prohibiting execution of the abnormality determination of the differential pressure ssnor when the engine speed is not constant (S20 figure 3 column 6 line 20-30)
however the prior art of record fails to show or adequately teach
prohibiting the execution of the abnormality determination of the differential pressure sensor when an engine speed of the engine is greater than or equal to a given engine speed, and permitting the execution of the abnormality determination of the differential pressure sensor when the engine speed is less than the given engine speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE C JIN/Primary Examiner, Art Unit 3747